Gilbert, J.
Sidney Goldstein sought to enjoin Lucille Wingo from the breach of a contract for personal services entered into between them, providing in substance for the employment of the latter by the former at a stipulated salary, determinable at any time by either party, and also providing that “in consideration of said employment, and the payment of the compensation stated herein, by party of the first part to party of the second part, said party of the second part agrees that upon the termination of this contract by either party, with or without cause, that said party of the second part will not work for or become engaged in business as an agent or owner of any business in competition with said party of the first part in the City of Atlanta within a period of one (1) year from the date of the termination of the relationship of employer and employee, between the parties hereto.” After a hearing an interlocutory injunction was refused. The exception is to that judgment. Under the pleadings and the conflicting evidence, it was not error to refuse the interlocutory injunction sought.

Judgment affirmed.


All the Justices concur.